Case: 1:18-cv-00272 Document #: 259 Filed: 05/10/19 Page 1 of 1 PageID #:6948

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

CyrusOne LLC
                                         Plaintiff,
v.                                                         Case No.: 1:18−cv−00272
                                                           Honorable Jorge L. Alonso
The City of Aurora, Illinois, et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 10, 2019:


        MINUTE entry before the Honorable Sidney I. Schenkier: The parties report that a
settlement has been reached in the case through a mediation conducted in the Seventh
Circuit. Accordingly, the status hearing with the magistrate judge set for 05/15/19 is
stricken and the referral is hereby terminated. Mailed notice(lp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
